Citation Nr: 1530005	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-16 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left foot disability, to include as secondary to a left ankle injury.

4.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1955 to October 1957, and had additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-claimed disabilities.

The Veteran testified at an RO hearing in December 2010.  A copy of the hearing transcript is of record.  In his June 2011 VA Form 9 substantive appeal, the Veteran also requested a hearing before a Veterans Law Judge (VLJ) of the Board.  However, in correspondence dated August 2014, he withdrew that request.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's claimed right knee, left ankle, left foot, and left wrist disabilities were not incurred in service, and are not otherwise etiologically related to service.



2.  The Veteran's claimed left foot disability is not proximately due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for right knee, left ankle, left foot, and left wrist disabilities have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in letters dated November 2008 and March 2009, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and certain identified private treatment records have been obtained and associated with the claims file.  VA requested additional private treatment records identified by the Veteran, but no response was received from those providers, or the requested records did not exist.  

No VA examinations have been provided with respect to the disabilities currently on appeal.  However, as discussed below, the Board finds that the credible evidence is against a finding that an injury or disease was incurred in service, and therefore VA examinations are not warranted.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

With respect to element (2), in-service incurrence of an injury, the Veteran testified that his ankle, wrist, and knee injuries occurred when his ship, the USS Belle Grove, encountered a typhoon or major storm in the South Pacific.  See RO Hearing Transcript at 2.  During the storm, he was knocked off a ladder and struck a bulkhead, and was later treated.  He testified that he had severe wrist pain in the year or two after service.  Id. at 4.  He has also experienced continuous knee problems since service.  Id. at 5.  In an earlier March 2009 statement, the Veteran had reported injuring his right knee during this storm, which he believed occurred in 1956.



Service treatment records do not reflect any complaints, treatment, or diagnoses related to a left ankle, left wrist, right knee, or left foot condition during active service.  The Veteran underwent an enlistment examination in September 1952 as part of his initial period of reserve service.  A history of a prior right knee football injury was noted.  The examination itself was normal.  In October 1955, upon entering active duty, the Veteran underwent an additional examination.  No relevant abnormalities were noted, and the Veteran denied a history of any knee, ankle, foot, or wrist problems.  He underwent a separation examination in October 1957.  Again, no relevant abnormalities were noted, and the examination reported indicated that there was no significant interval history.  Service treatment records also include an October 1959 annual certification, after the Veteran's period of active service, in which he denied any changes since the last report.

A history of the USS Belle Grove has also been associated with the claims file.  While it documents that the ship avoided a typhoon in 1945 and weathered a typhoon in 1966, it does not reference a typhoon or other storm during the Veteran's period of service.

The Board has considered the Veteran's statements regarding the injuries he sustained in service.  However, the Board finds the Veteran's service records, which do not reflect any findings related to the claimed disabilities, to be more credible than his recent assertions that he sustained knee, ankle, and wrist injuries in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).  While the absence of treatment, alone, does not rebut the Veteran's assertions that he sustained these injuries, the Board also notes that the Veteran reported a number of other complaints in service, including steam burns, urethritis, and blurred vision, through August 1957, without mentioning any problems relating to the disabilities on appeal.  This suggests that the claimed injuries did not occur during service.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board also notes that while the Veteran reported having problems with his right knee and left wrist following his discharge, the October 1959 certification lists no changes since the last report and is otherwise negative for any relevant findings.

In addition, in VA treatment records dated July 2007, the Veteran reported injuring his left ankle and right knee during service as a result of a hard landing after jumping off a hill at night, rather than aboard his ship during a storm.  These inconsistent statements regarding the circumstances of the injuries sustained in service weakens the overall credibility of the Veteran's assertions.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the credibility of lay evidence can be affected and even impeached by inconsistent statements).  The Board recognizes that approximately 50 years have passed between his period of service and the filing of his claim, and therefore these inconsistencies may be due to a faulty memory, and not any intent to deceive.  Nevertheless, they call into question the credibility of the Veteran's assertions regarding his injuries in service.  Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Because the overall weight of the evidence is against a finding that the Veteran incurred the claimed injuries during service, element (2) of service connection has not been met, and service connection for the claimed conditions is not warranted.

Finally, the Board notes that the Veteran has claimed a left foot disability, including hammertoes, as being secondary to his left ankle condition.  Generally, service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  In this case, however, service connection has not been established 

for the left ankle.  Therefore, a left foot condition cannot be service-connected on a secondary basis to this nonservice-connected condition.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a left foot disability is denied.

Service connection for a left wrist disability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


